Citation Nr: 0608510	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for special monthly 
compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO denied entitlement to 
service connection for a low back, left hand, right wrist, 
and left knee disabilities.  This appeal also arises from a 
July 2005 rating decision of the Portland, Oregon RO that 
denied special monthly pension at the housebound rate.

In July 2005, the veteran notified VA that he had changed his 
place of residence to the State of Arizona.  Therefore, his 
claims file was transferred to the RO in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has previously requested a hearing before a 
Veterans Law Judge (VLJ) via video conference.  This hearing 
was scheduled for March 2006.  However, on the date of the 
hearing the veteran requested that his Board hearing be 
cancelled and, instead, he be given a hearing before a 
Decision Review Officer (DRO) at his local RO.

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

The AMC should arrange for a hearing 
before a DRO sitting at the RO.  The 
veteran should be notified of the time 
and place of this hearing at his last 
reported address.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


